Exhibit 10.1


HYDROGEN PURCHASE AND SALE AGREEMENT
THIS HYDROGEN PURCHASE AND SALE AGREEMENT is entered into and effective as of
the 1st day of January, 2017 (“Effective Date”), by and between Coffeyville
Resources Refining & Marketing, LLC, a Delaware limited liability company
(“Refinery Company”), and Coffeyville Resources Nitrogen Fertilizers, LLC, a
Delaware limited liability company (“Fertilizer Company”).
RECITALS
Refinery Company owns and operates the petroleum refinery located at
Coffeyville, Kansas, which refinery is shown on Exhibit A hereto (including a
recently constructed and operating hydrogen plant and any additions or other
modifications made thereto from time to time, the “Refinery”).


Fertilizer Company owns and operates the nitrogen fertilizer complex located
adjacent to the Refinery, shown on Exhibit A hereto (including any additions or
other modifications made thereto from time to time, and which are collectively
referred to herein as the “Fertilizer Plant”).


Refinery Company wishes to sell and Fertilizer Company wishes to purchase a
fixed volume of Hydrogen per month that is produced by the Refinery.


Refinery Company has been delivering and Fertilizer Company has been purchasing
Hydrogen from the Refinery since November 1, 2016.


In consideration of the premises and the mutual agreements, representations and
warranties herein set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:
ARTICLE 1

DEFINITIONS
The following terms have the meanings set forth below, unless the context
otherwise dictates, both for purposes of this Agreement and all Exhibits hereto:
“Agreement” means this Hydrogen Purchase and Sale Agreement and the Exhibits
hereto, all as the same may be amended, modified or supplemented from time to
time.
“Capital Costs” or “CC” has the meaning given such term in Exhibit B.
“Committed Volume” means the minimum monthly volume of Hydrogen set forth in
Exhibit “B” that Refinery Company is required to deliver and sell to Fertilizer
Company and Fertilizer Company is required to receive and purchase from Refinery
Company unless otherwise detailed in the Agreement.




--------------------------------------------------------------------------------





“Dispute” has the meaning given such term in Article 5.


“Easement Agreement” means that Amended and Restated Cross-Easement Agreement
between the Parties dated as of April 13, 2011, as amended, restated, modified
or replaced from time to time, under which Fertilizer Company and Refinery
Company grant each other certain rights to enter upon and use the real property
of the other Party for the purposes described therein.
“Effective Date” means the date first above written.
“Excess Volume” means monthly volume of Hydrogen in excess of the Committed
Volume that Fertilizer Company purchases from Refinery Company, up to the
maximum set forth in Exhibit “B”.
“Fertilizer Plant” has the meaning given such term in the Recitals.
“Fertilizer Company” has the meaning given such term in the introductory
paragraph.
“Fertilizer Company Representative” means the plant manager of the Fertilizer
Plant or such other person as is designated in writing by Fertilizer Company.
“Fixed Costs” or “FC” has the meaning given such term in Exhibit B.
“Force Majeure” means war (whether declared or undeclared); fire, flood,
lightning, earthquake, storm, tornado, or any other act of God; strikes,
lockouts or other labor difficulties; civil disturbances, riot, sabotage,
terrorist act, accident, any official order or directive, including with respect
to condemnation, or industry-wide requirement by any governmental authority or
instrumentality thereof, which, in the reasonable judgment of the Party
affected, interferes with such Party’s performance under this Agreement; any
inability to secure necessary materials and/or services to perform under this
Agreement, including, but not limited to, inability to secure materials and/or
services by reason of allocations promulgated by governmental agencies; or any
other contingency beyond the reasonable control of the affected Party, which
interferes with such Party’s performance under this Agreement.
“Hydrogen” means hydrogen in its gaseous form, as described in Exhibit B hereto,
all within the tolerances and in compliance with the specifications therein
contained.
“Hydrogen Delivery Points” means the points at which the Hydrogen is transferred
from Refinery Company to Fertilizer Company and as shown on [Plot Plan A and
Drawing D11-0913B] constituting a part of Exhibit A.
“Laws” means all applicable laws, regulations, permits, orders and decrees,
including, without limitation, laws, regulations, permits, orders and decrees
respecting health, safety and the environment.
“mmscf” means one million scf.
“mmscfd” means one million scf per day.


2

--------------------------------------------------------------------------------





“mscf” means one thousand scf.
“mscfd” means one thousand scf per day.
“Month” or “Monthly” means a calendar month.
“Monthly Adjusted Fixed Fee” means the fees as detailed in Exhibit B attached
hereto.
“Monthly Excess Fee” means the fee as detailed in Exhibit B attached hereto.
“Monthly Fee” means the fee as detailed in Exhibit B attached hereto.
“Monthly Fixed Fee” means the fee as detailed in Exhibit B attached hereto.
“Monthly Variable Fee” means the fee as detailed in Exhibit B attached hereto.
“Natural Gas Price” means the price as detailed in Exhibit B attached hereto.
“Other Variable Costs” or “OVC” means all the variable costs detailed in Exhibit
B attached hereto.
“Owner” means Fertilizer Company or Refinery Company, as the context requires.
“Party” and “Parties” means the parties to this Agreement.
“Person” means and includes natural persons, corporations, limited partners,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities.
“Prime Rate” means the prime interest rate as published from time to time in The
Wall Street Journal as the base lending rate on corporate loans posted by at
least 75% of the 30 largest United States banks.
“Refinery” has the meaning given such term in the Recitals hereto.
“Refinery Company” has the meaning given such term in the introductory
paragraph.
“Refinery Company Representative” means the plant manager of Refinery Company or
such other person as is designated in writing by Refinery Company.
“RCV” means the actual total monthly volume of Hydrogen, up to the Committed
Volume, received by Fertilizer Company from Refinery Company.
“REV” means the actual total monthly Excess Volume received by Fertilizer
Company from Refinery Company.
“scf” means standard cubic feet at 60°F and at atmospheric pressure equal to
29.92 inches of mercury absolute, measured by standard sharp edge orifice plate
and differential pressure transmitters located at the Fertilizer Plant. The
measured flow will be pressure and temperature


3

--------------------------------------------------------------------------------





compensated and totalized by the Fertilizer Plant’s Honeywell process control
computer (TDC 3000) or any replacement computer. All transmitter signals and
computer calculations are available to Refinery Company through the existing
communications bus for verification. Calibration of the transmitters will be
done at least annually and may be done more frequently at Refinery Company’s
request.
“Term” has the meaning given such term in in Article 3 hereto.
“Transfer” means the sale, exchange, gift or other assignment of rights or
interests, whether by specific assignment, merger, consolidation, entity
conversion or other disposition, but not including any bona fide pledge or
assignment for collateral purpose in connection with any financing.
ARTICLE 2

SALE AND PURCHASE OF HYDROGEN
2.1
Sale and Purchase of Hydrogen.

a.
Committed Volume: Refinery Company agrees to sell and deliver the Committed
Volume to Fertilizer Company and Fertilizer Company agrees to purchase and
receive the Committed Volume during the Term. The intent of the Parties is that
Fertilizer Company will receive 3,000 mscfd of Hydrogen, ratably, from Refinery
Company.

i.
In the event Fertilizer Company fails to take delivery of the full Committed
Volume, Fertilizer Company remains obligated to pay Refinery Company for the
Monthly Fixed Fee and the Monthly Variable Fee (related to the RCV) for the
applicable Month.

ii.
In the event Refinery Company fails to deliver any portion of the Committed
Volume for the applicable Month (subject to Article 10.2(a) and 13), Fertilizer
Company will be entitled to a pro-rata reduction of the Monthly Fixed Fee equal
to the portion of the Committed Volume that Refinery Company fails to deliver
and will only be required to pay the Monthly Adjusted Fixed Fee and the Monthly
Variable Fee (related to RCV).

b.
Excess Volume: Fertilizer Company is hereby granted the option to purchase the
Excess Volume from Refinery Company, if available for purchase.

i.
By the 20th day of each Month, Fertilizer Company Representative will provide to
Refinery Company Representative a forecast of the amount of Excess Volume
Fertilizer Company wishes to purchase and receive for the subsequent Month.

ii.
If the Refinery Company can provide the Excess Volume as detailed in the
forecast, then the forecast will be considered a final nomination by the
Fertilizer Company for the applicable Month.

iii.
If the Refinery Company cannot provide the Excess Volume as detailed in the
forecast, the Parties’ Representative will work to adjust the Excess Volume
forecast numbers for



4

--------------------------------------------------------------------------------





the applicable Month and agree to the final nomination volume by Fertilizer
Company for the applicable Month.
iv.
If any portion of Excess Volume is anticipated to change during the course of
the applicable Month after the nomination has been finalized (subject to Article
2.2, 10.2(a) and 13), the Parties will provide notice to the other as soon as
reasonably possible (and in any event within 24 hours) in the event of such
changes and the nomination will be adjusted accordingly without penalty to
either Party.

d.
Monthly Fee:    Fertilizer Company agrees to pay a Monthly Fee to Refinery
Company for the Committed Volume and Excess Volume as detailed in Exhibit B.
Except as otherwise provided in this Agreement, Fertilizer Company agrees to pay
the Monthly Fixed Fee to Refinery Company, regardless of whether Fertilizer
Company receives any Committed Volume for the applicable Month.

2.2    Exceptions
a.
Refinery Company will not be obligated to provide any Excess Volume to
Fertilizer Company if such Hydrogen is required, as determined in a commercially
reasonable manner by Refinery Company based on its then current or anticipated
operation requirements, for the operation of the Refinery.

b.
Refinery Company will not be obligated to provide any Hydrogen to Fertilizer
Company if Refinery Company or the board of directors of the general partner of
CVR Refining, LP (the sole member of CVR Refining, LLC, the sole member of
Refinery Company) determines, in each case in their sole discretion, that such
sale of Hydrogen would adversely affect the classification of CVR Refining, LP
as a partnership for federal income tax purposes. The Parties agree they will
continue to be bound by Section 2.1(a) in the event Refinery Company fails to
deliver any portion of the Committed Volume pursuant to this Section 2.2(b).

ARTICLE 3

TERM
3.1
Term. This Agreement will be for an initial term of 20 years (the “Initial
Term”) from the Effective Date. This Agreement will be automatically extended
following the Initial Term for additional successive five-year renewal periods
(each, a “Renewal Term” and together with the Initial Term, the “Term”), unless
either party gives 180 days written notice of nonrenewal to the other party
prior to end of the Initial Term or the Renewal Term, in which event this
Agreement will terminate upon the expiration of the term in which the notice of
nonrenewal is given.

3.2
Termination. Notwithstanding Section 3.1, this Agreement may be terminated by
mutual agreement of the Parties. This Agreement may also be terminated as
follows:



5

--------------------------------------------------------------------------------





a.
This Agreement may be terminated by one Party (the “Terminating Party”) upon
notice to the other Party (the “Breaching Party”), following the occurrence of
an Event of Breach with respect to the Breaching Party. For purposes hereof, an
“Event of Breach” occurs when both of the following exist: (i)  a breach of this
Agreement by the Breaching Party has not been cured by such Breaching Party
within 30 days after receipt of written notice thereof from the Terminating
Party or, in the case of a breach that is not reasonably feasible to effect a
cure within said 30-day period, within 90 days after such receipt provided that
the Breaching Party diligently prosecutes the cure of such breach; and (ii) the
breach materially and adversely affects the Terminating Party.

b.
This Agreement may be terminated by Refinery Company if it is unable to provide
Fertilizer with the Committed Volume purusant to Section 2.2.b.; provided,
notice of such termination must be provided as soon as reasonably practicable.

c.
This Agreement may be terminated by Refinery Company effective as of the
permanent termination of substantially all of the operations at the Refinery
(with no intent by Refinery Company or its successor to recommence operations at
the Refinery); provided, however, that notice of such permanent termination of
operations must be provided by Refinery Company to Fertilizer Company at least
12 months prior to such permanent termination.

d.
This Agreement may be terminated by Fertilizer Company effective as of the
permanent termination of substantially all of the fertilizer production
operations at the Fertilizer Plant (with no intent by Fertilizer Company or its
successor to recommence operations at the Fertilizer Plant); provided, however,
that notice of such permanent termination of operations must be provided by
Fertilizer Company to Refinery Company at least 12 months prior to such
permanent termination.

e.
This Agreement may be terminated by one Party upon notice to the other Party
following (i) the appointment of a receiver for such other Party or any part of
its property, (ii) a general assignment by such other Party for the benefit of
creditors of such other Party, or (iii) the commencement of a proceeding under
any bankruptcy, insolvency, reorganization, arrangement or other law relating to
the relief of debtors by or against such other Party; provided, however, that if
any such appointment or proceeding is initiated without the consent or
application of such other Party, such appointment or proceeding will not
constitute a termination event under this Agreement until the same has remained
in effect for 60 days.

3.3
Effects of Expiration or Termination. Refinery Company and Fertilizer Company
agree that upon and after expiration or termination of this Agreement:

a.
Fertilizer Company will remain obligated to make any payment due to Refinery
Company hereunder for the Monthly Fee up to the date of expiration or
termination.

b.
Refinery Company will remain obligated to sell and delivery Hydrogen to
Fertilizer Company up to the date of expiration or termination.



6

--------------------------------------------------------------------------------





c.
Liabilities of any Party arising from any act, breach or occurrence prior to
termination will remain with such Party.

d.
The Parties’ rights and obligations under Sections 10.1 and 10.4 and Articles
5,6, 7, 8, 9 11 and 15 will survive the expiration or termination of this
Agreement.

ARTICLE 4

PAYMENT
4.1    Payment. Any fees payable hereunder will be represented by an invoice
provided by Refinery Company to Fertilizer Company. All such invoices will be
submitted monthly and set forth sufficient detail to reflect the determination
of the amount payable hereunder. Unless otherwise indicated, all such invoices
will be due net 15 days from receipt of the invoice. Fertilizer Company will
make payment in full of the amount due under each invoice in strict compliance
with the payment terms as set forth in this Agreement without any deduction for
any discount or credits, contra or setoffs of any kind or amount whatsoever
unless expressly authorized in writing by Refinery Company prior to the payment
date relating to such invoice(s).
4.2    Delinquencies. To the extent any amount payable under this Agreement is
not paid when due, then in addition to the amount payable and in addition to all
other available rights and remedies, the applicable Party will be obligated to
pay interest on such amount payable from and after the due date for such payment
until such payment is made at a rate of interest per annum equal to three
percent above the Prime Rate (the “Late Payment Rate”).
ARTICLE 5

DISPUTES
5.1    Resolution of Disputes. The Parties will in good faith attempt to resolve
promptly and amicably any dispute between the Parties arising out of or relating
to this Agreement (each a “Dispute”) pursuant to this Article. The Parties will
first submit the Dispute to the Fertilizer Company Representative and Refinery
Company Representative, who will then meet within 15 days to resolve the
Dispute. If the Dispute has not been resolved within 45 days after the
submission of the Dispute to the Fertilizer Company Representative and the
Refinery Company Representative, the Dispute will be submitted to a mutually
agreed non-binding mediation. The costs and expenses of the mediator will be
borne equally by the Parties, and the Parties will pay their own respective
attorneys’ fees and other costs. If the Dispute is not resolved by mediation
within 90 days after the Dispute is first submitted to the Refinery Company
Representative and the Fertilizer Company Representative as provided above, then
the Parties may exercise all available remedies.
ARTICLE 6

INDEMNIFICATION
6.1    Indemnification Obligations. Each of the Parties (each, an “Indemnitor”)
will indemnify, defend and hold the other Party and its respective officers,
directors, members, managers and


7

--------------------------------------------------------------------------------





employees (each, an “Indemnitee”) harmless from and against all liabilities,
obligations, claims, losses, damages, penalties, deficiencies, causes of action,
costs and expenses, including, without limitation, attorneys’ fees and expenses
(collectively, “Losses”) imposed upon, incurred by or asserted against the
person seeking indemnification that are caused by, are attributable to, result
from or arise out of the breach of this Agreement by the Indemnitor or the
negligence or willful misconduct of the Indemnitor, or of any officers,
directors, members, managers, employees, agents, contractors and/or
subcontractors acting for or on behalf of the Indemnitor. Any indemnification
obligation pursuant to this Article 6 with respect to any particular Losses will
be reduced by all amounts actually recovered by the Indemnitee from third
parties, or from applicable insurance coverage, with respect to such Losses.
Upon making any payment to any Indemnitee, the Indemnitor will be subrogated to
all rights of the Indemnitee against any third party in respect of the Losses to
which such payment relates, and such Indemnitee will execute upon request all
instruments reasonably necessary to evidence and perfect such subrogation
rights. If the Indemnitee receives any amounts from any third party or under
applicable insurance coverage subsequent to an indemnification payment by the
Indemnitor, then such Indemnitee will promptly reimburse the Indemnitor for any
payment made or expense incurred by such Indemnitor in connection with providing
such indemnification payment up to the amount received by the Indemnitee, net of
any expenses incurred by such Indemnitee in collecting such amount.
6.2    Indemnification Procedures.
a.
Promptly after receipt by an Indemnitee of notice of the commencement of any
action that may result in a claim for indemnification pursuant to this Article
6, the Indemnitee will notify the Indemnitor in writing within 30 days
thereafter; provided, however, that any omission to so notify the Indemnitor
will not relieve it of any liability for indemnification hereunder as to the
particular item for which indemnification may then be sought (except to the
extent that the failure to give notice has been materially prejudicial to the
Indemnitor) nor from any other liability that it may have to any Indemnitee. The
Indemnitor will have the right to assume sole and exclusive control of the
defense of any claim for indemnification pursuant to this Article 6, including
the choice and direction of any legal counsel.

b.
An Indemnitee will have the right to engage separate legal counsel in any action
as to which indemnification may be sought under any provision of this Agreement
and to participate in the defense thereof, but the fees and expenses of such
counsel will be at the expense of such Indemnitee unless (i) the Indemnitor has
agreed in writing to pay such fees and expenses, (ii) the Indemnitor has failed
to assume the defense thereof and engage legal counsel within a reasonable
period of time after being given the notice required above, or (iii) the
Indemnitee has been advised by its legal counsel that representation of such
Indemnitee and other parties by the same legal counsel would be inappropriate
under applicable standards of professional conduct (whether or not such
representation by the same legal counsel has been proposed) due to actual or
potential conflicts of interests between them. It is understood, however, that
to the extent more than one Indemnitee is entitled to engage separate legal
counsel at the Indemnitor’s expense pursuant to clause (iii) above, the
Indemnitor will, in connection with any one such action or separate but
substantially similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances, be liable for the



8

--------------------------------------------------------------------------------





reasonable fees and expenses of only one separate firm of attorneys at any time
for all such Indemnitees having the same or substantially similar claims against
the Indemnitor, unless but only to the extent the Indemnitees have actual or
potential conflicting interests with each other.
c.
The Indemnitor is not liable for any settlement of any action effected without
its written consent, but if settled with such written consent, or if there is a
final judgment against the Indemnitee in any such action, the Indemnitor agrees
to indemnify and hold harmless the Indemnitee to the extent provided above from
and against any loss, claim, damage, liability or expense by reason of such
settlement or judgment.

ARTICLE 7

ASSIGNMENT
This Agreement will extend to and be binding upon the Parties hereto, their
successors and permitted assigns. Either Party may assign its rights and
obligations hereunder solely (i) to an affiliate under common control with the
assigning Party, provided that any such assignment requires the prior written
consent of the other Party hereto (such consent not to be unreasonably withheld
or delayed), and provided that the applicable assignee agrees, in a written
instrument delivered to (and reasonably acceptable to) such other Party, to be
fully bound hereby, or (ii) to a Party’s lenders for collateral security
purposes, provided that in the case of any such assignment each Party agrees (x)
to cooperate with the lenders in connection with the execution and delivery of a
customary form of lender consent to assignment of contract rights and (y) any
delay or other inability of a Party to timely perform hereunder due to a
restriction imposed under the applicable credit agreement or any collateral
document in connection therewith will not constitute a breach hereunder. In
addition, each Party agrees that it will assign its rights and obligations
hereunder to a transferee acquiring all or substantially all of the equity in or
assets of the assigning Party related to the Refinery or Fertilizer Plant (as
applicable), which transferee must be approved in writing by the non-assigning
Party (such approval not to be unreasonably withheld or delayed) and must agree
in writing (with the non-assigning Party) to be fully bound hereby.
ARTICLE 8

GOVERNING LAW AND VENUE
THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF KANSAS WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SAID
STATE. THE PARTIES AGREE THAT ANY ACTION BROUGHT IN CONNECTION WITH THIS
AGREEMENT MAY BE MAINTAINED IN ANY COURT OF COMPETENT JURISDICTION LOCATED IN
THE STATE OF KANSAS, AND EACH PARTY AGREES TO SUBMIT PERSONALLY TO THE
JURISDICTION OF ANY SUCH COURT AND HEREBY WAIVES THE DEFENSES OF FORUM
NON-CONVENIENS OR IMPROPER VENUE WITH RESPECT TO ANY ACTION BROUGHT IN ANY SUCH
COURT IN CONNECTION WITH THIS AGREEMENT.


9

--------------------------------------------------------------------------------





ARTICLE 9

LIMITATION OF LIABILITY
In no event, whether based on contract, indemnity, warranty, tort (including
negligence), strict liability or otherwise, will either Party, its employees,
suppliers or subcontractors, be liable for loss of profits or revenue or
special, incidental, exemplary, punitive or consequential damages; provided,
however, that the foregoing limitation does not preclude recourse to any
insurance coverage maintained by the Parties pursuant to the requirements of
this Agreement or otherwise.
ARTICLE 10

OPERATION OF FERTILIZER PLANT AND REFINERY
10.1     Cooperation. Refinery Company and Fertilizer Company will cause their
respective personnel located at the Refinery and the Fertilizer Plant to fully
cooperate with, and comply with the reasonable requests of, the other Party and
its employees, agents and contractors to support such other Party’s operations
in a safe and efficient manner; provided, however, that nothing in this Section
requires the expenditure of any monies other than may otherwise be required
elsewhere in this Agreement.
10.2    Suspension of Hydrogen.
a.
Temporary Suspension of Hydrogen for Planned Repairs/Maintenance. Delivery of
Hydrogen by Refinery Company may be temporarily suspended by either Party during
and for such periods of time as are necessary to carry out scheduled maintenance
or scheduled necessary repairs or improvements to the Refinery or Fertilizer
Plant (which include each Party’s planned turnaround schedule), as the case may
be (each, a “Temporary Service Suspension”). In connection with any such
Temporary Service Suspension, Refinery Company or Fertilizer Company (as
applicable) may elect to reduce, interrupt, allocate, alter or change the sale
or purchase of the Committed Volume that is required hereunder, provided that,
the applicable Party will deliver reasonable advance notice to the other Party
of any planned Temporary Service Suspension, including relevant details relating
to the proposed reduction, interruption, allocation, alteration or change in the
Hydrogen delivery and acceptance as a result of the Temporary Service
Suspension. Upon the occurrence and during the continuation of Temporary Service
Suspension, the parties will cooperate to attempt to arrange for Hydrogen to be
furnished to the other Party or to minimize or reduce the effect of such
Temporary Service Suspension on the applicable Party’s operations. In the event
of a Temporary Service Suspension, Fertilizer Plant will continue to be bound to
Section 2.1(c).

b.
Unscheduled Emergency Repairs or Maintenance. The Parties will provide notice to
the other as soon as reasonably possible (and in any event within 24 hours) in
the event of any emergency repair or unplanned required maintenance that is
affecting or will affect the delivery of Hydrogen under this Agreement
(“Unplanned Temporary Service Suspension”). Each Party will use commercially
reasonable efforts to complete any such emergency repairs



10

--------------------------------------------------------------------------------





in a timely manner and to resume the delivery of Hydrogen as soon as
practicable. The Parties agree they will continue to be bound by Section 2.1(a)
in the event of an Unplanned Temporary Service Suspension.
10.3    Priority Supply. Fertilizer Company will have priority over third
parties with respect to any Hydrogen to be made available by Refinery Company
under this Agreement, provided that, to the extent that purchase of Hydrogen is
discretionary on the part of Fertilizer Company and Fertilizer Company has not
purchased from Refinery Company the quantity of the Hydrogen that is presently
available from Refinery Company, then Refinery Company may offer and sell such
available Hydrogen to a third party so long as Refinery Company first gives to
Fertilizer Company written notice of such prospective offer and sale and the
option to purchase such Hydrogen on the terms provided in this Agreement with
respect to such available Hydrogen, provided that Fertilizer Company exercises
such option by written notice to Refinery Company within five days following the
date Refinery Company gives its written notice to Fertilizer Company with
respect to the available Hydrogen.
10.4    Audit and Inspection Rights. Refinery Company and Fertilizer Company
each (“Requesting Party”) have the right, upon reasonable written notice to the
other Party (“Other Party”), to audit, examine and inspect, at reasonable times
and locations, all documentation, records, equipment, facilities, and other
items owned or under the control of the Other Party that are reasonably related
to the Hydrogen provided for under this Agreement, solely for the purpose of
confirming the measurement or pricing of, or tolerances or specifications of,
Hydrogen, confirming compliance and performance by the Other Party, or
exercising any rights of the Requesting Party, under this Agreement.
ARTICLE 11

NOTICES
Any notice, request, correspondence, information, consent or other communication
to any of the Parties required or permitted under this Agreement will be in
writing (including facsimile), will be given by personal service or by
facsimile, overnight courier service, or certified mail with postage prepaid,
return receipt requested, and properly addressed to such Party and is effective
upon receipt. For purposes hereof the proper address of the Parties will be the
address stated beneath the corresponding Party’s name below, or at the most
recent address given to the other Parties hereto by notice in accordance with
this Article:


11

--------------------------------------------------------------------------------





If to Refinery Company, to:
With a copy to:
Coffeyville Resources
Refining & Marketing, LLC
400 N. Linden St., P.O. Box 1566
Coffeyville, Kansas 67337
Attention: Executive Vice President,
                 Refining Operations
Facsimile: (620) 251-1456




John R. Walter
Senior Vice President and General Counsel
Coffeyville Resources Refining & Marketing, LLC
10 E. Cambridge Circle, Ste. 250
Kansas City, Kansas 66103
Facsimile: (913) 982-0976
If to Fertilizer Company, to:
With a copy to:
Coffeyville Resources
Nitrogen Fertilizers, LLC
701 E. Martin St., P.O. Box 5000
Coffeyville, Kansas 67337
Attention: Vice President, Operations Facsimile: (620) 252-4357
John R. Walter
Senior Vice President and General Counsel
Coffeyville Resources Nitrogen Fertilizers, LLC
10 E. Cambridge Circle, Ste. 250
Kansas City, Kansas 66103
Facsimile: (913) 982-0976



or such other address(es) as either Party designates by registered or certified
mail addressed to the other Party.
ARTICLE 12

EXHIBITS
All of the Exhibits attached hereto are incorporated herein and made a part of
this Agreement by reference thereto.
ARTICLE 13

FORCE MAJEURE
Neither Party will be liable to the other for failure of or delay in performance
hereunder (except for the payment of amounts due for Committed Volume hereunder)
to the extent that the failure or delay is due to Force Majeure. Performance
under this Agreement will be suspended (except for the payment of amounts due
for Committed Volume hereunder) during the period of Force Majeure to the extent
made necessary by the Force Majeure. No failure of or delay in performance
pursuant to this Article will operate to extend the term of this Agreement.
Performance under this Agreement will resume to the extent made possible by the
end or amelioration of the Force Majeure event.
Upon the occurrence of any event of Force Majeure, the Party claiming Force
Majeure will notify the other Party promptly in writing of such event and, to
the extent possible, inform the other Party of the expected duration of the
Force Majeure event and the performance to be affected by the event of Force
Majeure under this Agreement. Each Party will designate a person with the power
to represent such Party with respect to the event of Force Majeure. The Party
claiming Force


12

--------------------------------------------------------------------------------





Majeure will use commercially reasonable efforts, in cooperation with the other
Party and such Party’s designee, to diligently and expeditiously end or
ameliorate the Force Majeure event. In this regard, the Parties will confer and
cooperate with one another in determining the most cost-effective and
appropriate action to be taken. If the Parties are unable to agree upon such
determination, the matter will be determined by dispute resolution in accordance
with Article 5.
ARTICLE 14

INSURANCE
14.1
Minimum Insurance. During the term of this Agreement, Refinery Company and
Fertilizer Company will each carry the minimum insurance described below.

a.
Workers’ compensation with no less than the minimum limits as required by
applicable law.

b.
Employer’s liability insurance with not less than the following minimum limits:

i.
Bodily injury by accident - $1,000,000 each accident;

ii.
Bodily injury by disease - $1,000,000 each employee; and

iii.
Bodily injury by disease - $1,000,000 policy limit.

c.
Commercial general liability insurance on ISO form CG 00 01 10 93 or an
equivalent form covering liability from premises, operations, independent
contractor, property damage, bodily injury, personal injury, products, completed
operations and liability assumed under an insured contract, all on an occurrence
basis, with limits of liability of not less than $1,000,000 combined single
limits.

d.
Automobile liability insurance, on each and every unit of automobile equipment,
whether owned, non-owned, hired, operated, or used by Refinery Company or
Fertilizer Company or their employees, agents, contractors and/or their
subcontractors covering injury, including death, and property damage, in an
amount of not less than $1,000,000 per accident.

e.
Umbrella or excess liability insurance in the amount of $10,000,000 covering the
risks and in excess of the limits set for in subsections 14.1.b., c. and d.
above.

14.2    Additional Insurance Requirements. Refinery Company and Fertilizer
Company will each abide by the following additional insurance requirements with
respect to all insurance policies required by Section 14.1, as follows:
a.
All insurance policies purchased and maintained in compliance with subsection
14.1.c., d. and e. above by one party (the “Insuring Party”), as well as any
other excess and/or umbrella insurance policies maintained by the Insuring
Party, will name the other party and their collective directors, officers,
partners, members, managers, general partners, agents, and employees as
additional insureds, with respect to any claims related to losses caused by the
Insuring Party’s business activities or premises. Those policies referred to in
subsection



13

--------------------------------------------------------------------------------





14.1.c will be endorsed to provide that the coverage provided by the Insuring
Party’s insurance carriers will always be primary coverage and non-contributing
with respect to any insurance carried by the other Party with respect to any
claims related to liability or losses caused by the Insuring Party’s business
activities or premises.
b.
Those policies referred to in Section 14.1, and in subsection 14.2.e., will be
endorsed to provide that underwriters and insurance companies of each of
Refinery Company and Fertilizer Company will not have any right of subrogation
against the other Party or any of such other Party’s directors, officers,
members, managers, general partners, agents, employees, contractors,
subcontractors, or insurers.

c.
Those policies referred to in subsection 14.1 will be endorsed to provide that
30 days prior written notice be given to the other Party in the event of
cancellation, no-payment of premium, or material change in the policies.

d.
Each of Refinery Company and Fertilizer Company will furnish the other, prior to
the commencement of any operations under this Agreement, with a certificate or
certificates, properly executed by its insurance carrier(s), showing all the
insurance described in subsection 14.1 to be in full force and effect.

e.
Refinery Company and Fertilizer Company will each be responsible for its own
property and business interruption insurance.

f.
Notwithstanding the foregoing, the Parties acknowledge and agree that the
insurance required by this Agreement may be purchased and maintained jointly by
the Parties or their affiliates. If such insurance is purchased and maintained
jointly and each Party is a named insured thereunder, then the requirements of
Section 14.2.a. – e. will be deemed waived by the Parties.

ARTICLE 15

MISCELLANEOUS
15.1
    Confidentiality.

a.
During the course of the Parties’ performance hereunder, the Parties acknowledge
and agree that each of them may receive or have access to confidential
information of the other Party (“Confidential Information”). “Confidential
Information” of a Party (“First Party”) includes any and all information
relating to its business, including, but not limited to, inventions, concepts,
designs, processes, specifications, schematics, equipment, reaction mechanisms,
processing techniques, formulations, chemical compositions, technical
information, drawings, diagrams, software (including source code), hardware,
control systems, research, test results, plant layout, feasibility studies,
procedures or standards, know-how, manuals, patent information, the identity of
or information concerning current and prospective customers, suppliers,
consultants, licensors, licensees, contractors, subcontractors and/or other
agents, financial and sales information, current or planned



14

--------------------------------------------------------------------------------





commercial activities, business strategies, records, marketing plans, or other
information relating to its business activities or operations and those of its
affiliates, customers, suppliers, consultants, licensors, contractors,
subcontractors, agents and/or any others to whom such First Party owes a duty of
confidentiality, which (i) is identified in writing as “Confidential,”
“Restricted,” “Proprietary Information” or other similar marking, or (ii) is
known by the other Party (the “Second Party”) to be considered confidential or
proprietary, or (iii) should be known or understood to be confidential or
proprietary by an individual exercising reasonable commercial judgment in the
circumstances.
b.
Confidential Information of a First Party does not include information to the
extent such information: (i) is or becomes generally available to and/or known
by the public through no fault of the Second Party, or (ii) is or becomes
generally available to the Second Party on a non-confidential basis from a
source other than the First Party or its representatives, provided that such
source was not known to the Second Party to be bound by a confidentiality
agreement with the First Party, or (iii) was previously known to the Second
Party or its affiliates as evidenced by written records, or (iv) is or was
independently developed, as evidenced by written records, by or on behalf of the
Second Party or its affiliates by individuals who did not directly or indirectly
receive relevant Confidential Information of the First Party. Specific
disclosures will not be deemed to be within the foregoing exceptions merely
because they are embraced by more general information within the exceptions. In
addition, any combination of features disclosed will not be deemed to be within
the foregoing exceptions merely because individual features may be within the
exceptions.

c.
The Parties agree that: (i) as between the Parties, a First Party’s Confidential
Information will remain the exclusive property of such First Party, and (ii) the
Second Party will use the First Party’s Confidential Information solely for
purposes of performing such Second Party’s obligations under this Agreement (the
“Purpose”), and for no other reason, and (iii) the Second Party will limit its
disclosure of the First Party’s Confidential Information to those of its
affiliates, employees, agents and other third parties with a “need-to-know” such
information for the Purpose and will not disclose the Confidential Information
(in whole or in part) to any other party, and (iv) the Second Party will ensure
that any affiliates, employees, agents or other third parties to whom the First
Party’s Confidential Information is disclosed are obligated in writing to abide
by confidentiality and non-use restrictions at least as stringent as those set
forth in this Agreement, and (v) the Second Party will protect the Confidential
Information of the First Party to the same extent the Second Party protects its
own like trade secrets and confidential information, but in no event less than
commercially reasonable care.

d.
In the event a Second Party receives a request or is required by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process or legal requirement to disclose all or any part of the First
Party’s Confidential Information, the Second Party agrees to (i) immediately
notify the First Party in writing of the existence, terms and circumstances
surrounding such a request or requirement, and (ii) assist the First Party in
seeking a protective order or other appropriate remedy satisfactory to the First
Party (at the expense of the First Party). In the event that such protective
order or other remedy



15

--------------------------------------------------------------------------------





is not obtained (or the First Party waives compliance with the provisions
hereof), (x) the Second Party may disclose that portion of the First Party’s
Confidential Information which it is legally required to disclose, and (y) the
Second Party will exercise reasonable efforts to obtain assurance that
confidential treatment will be accorded the Confidential Information to be
disclosed, and (z) the Second Party will give written notice to First Party of
the information to be so disclosed as far in advance of its disclosure as
practicable. In addition, a Second Party may disclose all or any part of the
First Party’s Confidential Information to the Second Party’s funding sources and
their representatives, provided that Second Party will exercise reasonable
efforts to obtain assurance that confidential treatment will be accorded the
Confidential Information to be disclosed, and the Second Party will give written
notice to First Party of the information to be so disclosed as far in advance of
its disclosure as practicable.
e.
The parties agree that any violation of this Section 15.1 by a Second Party or
any affiliates, employees, agents or other third parties to whom the
Confidential Information of First Party is disclosed may be enforced by the
First Party by obtaining injunctive or specific relief from a court of competent
jurisdiction. Such relief is cumulative and not exclusive of any other remedies
available to the First Party at law or in equity, including, but not limited to,
damages and reasonable attorneys’ fees.

15.2
Headings. The headings used in this Agreement are for convenience only and do
not constitute a part of this Agreement.

15.3
Independent Contractors. The Parties acknowledge and agree that neither Party,
by reason of this Agreement, will be an agent, employee or representative of the
other with respect to any matters relating to this Agreement, unless
specifically provided to the contrary in writing by the other Party. This
Agreement will not be deemed to create a partnership or joint venture of any
kind between Refinery Company and Fertilizer Company.

15.4
Ancillary Documentation, Amendments and Waiver. The Parties may, from time to
time, use purchase orders, acknowledgments or other instruments to order,
acknowledge or specify delivery times, suspensions, quantities or other similar
specific matters concerning the delivery and purchase of Hydrogen hereunder, but
the same are intended for convenience and record purposes only and any
provisions which may be contained therein are not intended to (nor will they
serve to) add to or otherwise amend or modify any provision of this Agreement,
even if signed or accepted on behalf of either Party with or without
qualification. This Agreement may not be amended, modified or waived except by a
writing signed by all parties to this Agreement that specifically references
this Agreement and specifically provides for an amendment, modification or
waiver of this Agreement. No waiver of or failure or omission to enforce any
provision of this Agreement or any claim or right arising hereunder will be
deemed to be a waiver of any other provision of this Agreement or any other
claim or right arising hereunder.

15.5
Construction and Severability. Every covenant, term and provision of this
Agreement will be construed simply according to its fair meaning and in
accordance with industry standards and not strictly for or against either Party.
Every provision of this Agreement is intended



16

--------------------------------------------------------------------------------





to be severable. If any term or provision hereof is illegal or invalid for any
reason whatsoever, such illegality or invalidity will not affect the validity or
legality of the remainder of this Agreement.
15.6
Waiver. The waiver by either Party of any breach of any term, covenant or
condition contained in this Agreement will not be deemed to be a waiver of such
term, covenant or condition or of any subsequent breach of the same or of any
other term, covenant or condition contained in this Agreement. No term, covenant
or condition of this Agreement will be deemed to have been waived unless such
waiver is in writing.

15.7
No Third Party Beneficiaries. The Parties each acknowledge and agree that there
are no third party beneficiaries having rights under or with respect to this
Agreement.

15.8
Entire Agreement. This Agreement, including all Exhibits hereto, constitutes the
entire, integrated agreement between the Parties regarding the subject matter
hereof and supersedes any and all prior and contemporaneous agreements
(including the Original Agreement), representations and understandings of the
Parties, whether written or oral, regarding the subject matter hereof.

[signature page follows]




17

--------------------------------------------------------------------------------


Signature Page
to
Hydrogen Sale and Purchase Agreement




The Parties have executed and delivered this Agreement as of the date first
above set forth.


COFFEYVILLE RESOURCES
REFINING & MARKETING, LLC
 
COFFEYVILLE RESOURCES
NITROGEN FERTILIZERS, LLC
 
 
 
 
 
 
By: /s/ Robert W. Haugen      
 
By: /s/ Mark A. Pytosh      
Name: Robert W. Haugen
Title: Executive Vice President,
   Refining Operations


 
Name: Mark A. Pytosh
Title: Chief Executive Officer and President





18

--------------------------------------------------------------------------------






EXHIBIT A
FACILITIES DESCRIPTION


The Fertilizer Plant is shown on Plot Plan A attached hereto.
The Hydrogen Delivery Points are shown on Plot Plan A and Drawing D11-0913B
attached hereto.
The Refinery is shown on Plot Plan A attached hereto.
The Hydrogen Plan is shown on Plot Plan A attached hereto.





--------------------------------------------------------------------------------





EXHIBIT B
ANALYSIS, SPECIFICATIONS AND PRICING FOR HYDROGEN
Hydrogen
   
- Gaseous
 
- Purity
not less than 99.9 mol.%
- Flow
 
- Pressure
450 psig ± 30 psi
- Carbon Monoxide
less than 10 ppm
- Carbon Dioxide
less than 10 ppm
- Committed Volume
90,000 mscf of Hydrogen per Month with the intent of providing 3,000 mscfd,
ratably, to Fertilizer Company
- Excess Volume
Up to 60,000 mscf of Hydrogen per Month, or more upon mutual agreement of the
parties, with the intent of providing up to an additional 2,000 mscfd to the
Fertilizer Company.




- Monthly Fee
Fertilizer Company will pay Refinery Company a Monthly Fee equal to the sum of
the:
•    Monthly Fixed Fee, plus
•    Monthly Variable Fee, plus
•    Monthly Excess Fee.
- Monthly Fixed Fee
The initial Monthly Fixed Fee is $185,400.
The Monthly Fixed Fee is equal to all Fixed Costs and Capital Costs associated
with producing 90,000 mscf of Hydrogen per Month (see the formula below).


Monthly Fixed Fee = (FC + CC) * 90,000 mscf per Month


Monthly Fixed Fee ($185,400.00) = Fixed and Capital Costs for Committed Volume
(initially $2.060/mscf Hydrogen) * Committed Volume (90,000 mscf of Hydrogen per
Month)
The Parties agree that after the Initial Term and during any Renewal Term, the
Monthly Fixed Fee will be reduced to $56,250.00 which equals the Fixed Costs
associated with producing 90,000 mscf of Hydrogen per Month (see the formula
below).
Monthly Fixed Fee = FC * 90,000 mscf per Month
Monthly Fixed Fee ($56,250.00) = Fixed Costs for Committed Volume (initially
$0.625/mscf Hydrogen) * Committed Volume (903,000 mscf per Month)








--------------------------------------------------------------------------------





- Fixed Costs or FC
Initially $0.625 / mscf of Hydrogen or the fixed costs of producing one mscf of
Hydrogen
- Capital Costs or CC
$1.435 / mscf of Hydrogen or the capital costs of producing one mscf of Hydrogen
- Monthly Variable Fee
The Monthly Variable Fee is equal to the total monthly mscf of Hydrogen received
by Fertilizer Company (up to the Committed Volume) (“RCV”) multiplied by the sum
of 52% of the Natural Gas Price plus Other Variable Costs per mscf (see the
formula below). [Note: 52% is used based upon the estimate of 11,180 mscfd of
natural gas needed (for feed and furnace) to produce 21,500 mscfd of Hydrogen.]


Monthly Variable Fee = RCV * [(NGP * .52) + OVC]


Therefore, if Fertilizer Company received the entire Committed Volume and the
Natural Gas Price was $3.00, the Monthly Variable Fee would be $100,800.


Monthly Variable Fee ($100,800) = RCV (90,000 mscf per Month) * [(NGP*.52) +
OVC] [($3.00*.52) - $0.44]


- Monthly Excess Fee
The Monthly Excess Fee is equal to the total monthly Excess Volume received by
Fertilizer Company (“REV”) multiplied by the sum of 52% of the Natural Gas Price
plus Other Variable Costs and Fixed Costs per mscf (see the formula below).


Monthly Excess Fee = REV * [(NGP * .52) + OVC + FC]


Therefore, if Fertilizer Company received the maximum Excess Volume and the
Natural Gas Price was $3.00, the Monthly Excess Fee would be $104,700.


Monthly Excess Fee ($104,700) = REV (60,000 mscf per Month) * [(NGP*.52) +
OVC+FC] [($3.00*.52) - $0.44 + $0.625]








--------------------------------------------------------------------------------





 - Monthly Adjusted Fixed Fee
The Monthly Adjusted Fixed Fee is equal to the Monthly Fixed Fee multiplied by a
fraction, the numerator of which is the RCV for the applicable Month and the
denominator of which is the Committed Volume.
Monthly Adjusted Fixed Fee = Monthly Fixed Fee * (RCV/Committed Volume)
Example 1: If the CCR is down in the Refinery for 20 days and for the remaining
10 days of the applicable Month, Fertilizer Company receives a total of 50,000
mscf of Hydrogen for the applicable Month, Fertilizer Company pay a Monthly
Adjusted Fix Fee of $103,000.
Monthly Adjusted Fixed Fee = 185,400 * (50,000 mscf/90,000 mscf) = $103,000
Example 2: If the CCR is down in the Refinery for 10 days in the applicable
Month and for the remaining 20 days of the applicable Month, Fertilizer Company
receives a total of 100,000 mscf of Hydrogen for the applicable Month, then
Fertilizer Company will not receive a pro-rata reduction and be required to pay
the full Monthly Fixed Fee and Monthly Variable Fee and Monthly Excess Fee.
- Natural Gas Price or NGP
Natural gas measured at a per mmbtu rate based on the price for natural gas
actually paid by Refinery Company for the month preceding the sale.
- Other Variable Costs or OVC
 -$0.44

The sum of the steam benefit (-$0.54) plus power costs ($0.03) plus chemical
costs ($0.07).
- Escalation
The Fixed Costs set forth in this Exhibit B are subject to change annually
commencing January 1, 2018 and each anniversary thereafter. The Fixed Costs will
be adjusted using the Bureau of Labor Statistics (“BLS”) Employment Costs Index
Average for Private Industry Workers (all workers) published in December of the
previous year.


For example, if the Fixed Costs for 2017 is $.0625 and the BLS index published
for December 2016 is 2.0% (not a real value), the 2018 Fixed Costs would be
calculated as follows:
 
2018 FC = 2017 FC + 2017 FC(2016 BLS Index published in December 2016)
 
2018 FC = .0625 + .0625(2%) = .06375








--------------------------------------------------------------------------------





 - Flow measurement
All Hydrogen flows will be measured by a standard sharp edge orifice plate and
differential pressure transmitter located at the Fertilizer Plant. The measured
flow will be pressure and temperature compensated and totalized by Fertilizer
Plant’s Honeywell process control computer (TDC 3000) or any replacement
computer. All transmitter signals and computer calculations are available to
Refinery Company through the existing communications bus for verification.
Calibration of the transmitter will be done at least annually and may be done
more frequently at Refinery Company’s request.






